DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/810,506 filed 03/05/2020 and Amendment filed 03/25/2022.
Claims 1-2, 5-10, 12, 17-18 remain pending in the Application. Claims 3-4, 11, 13-16 have been cancelled from the Application.
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Patent Application Publication 20190011502) in view of Asakura et al. (US Patent Application Publication 20100188054).
With respect to claim 1 Kobayashi et al. teaches A rechargeable battery short-circuit early detection device that detects a short-circuit in a rechargeable battery that has an electrolyte and contains one or more battery cells, the device comprising one or more processors configured to be connected to a current sensor that detects a charging current of the rechargeable battery and to a temperature sensor detecting a temperature of the electrolyte or a temperature of a surrounding environment of the rechargeable battery (Abstract; paragraph [0031]), wherein the one or more processors are programmed to: 
while the rechargeable battery is being charged, receive a current signal indicating the charging current from the current sensor (performing current detection during charging the battery 1 and (paragraphs [0052], [0054]; Figs. 1, 3, 11)); 
converting the charging current indicated by the current signal to a converted charging current in a reference state in accordance with the temperature of the electrolyte that is detected by the temperature sensor or estimated by the temperature of the surrounding environment detected by the temperature sensor (generate a graph/table of a dependency between detected stable current/charging current/indicated by the current signal and battery/electrolyte temperature (paragraphs [0060], [0064]) by considering dependency of a stable current/converted charging current from the battery/electrolyte changing temperature, wherein the stable current/converted charging current is detected/estimated in a reference state under condition of ambient temperature TK/temperature of surrounding environment (paragraphs [0064], [0082], [0083]; Fig. 8));
detect a temporal change in the converted charging current (detecting a temporal change in the stable/converted charging current (paragraphs [0078], [0079]));
determine, when the detected temporal change in the converted charging current indicates a that the converted charging current increases over a prescribed period of time, that an abnormality exists and that there is a possibility that at least one of the cells of the rechargeable battery has short-circuited (during the inspection of battery 1 determine if the battery defective/abnormal, such as an internal short circuit in the battery 1 based on the detected temporal change in the stable/converted current of the battery 1 during 3 hours/prescribed time (paragraphs [0079], [0080], [0064), wherein determination of the dependency of a stable current/converted charging current from the battery/electrolyte changing temperature is used, such as determination that stable/converted current is increased when battery temperature is increased, which leads to a determination that battery is defective/having short circuit (paragraphs [0060], [0072])); and 
output a signal indicating the possibility that at least one of the cells of the rechargeable battery has short-circuited (as a result of inspection indicating a determination that battery 1 is defective product because of an internal short circuit and subject for discarding (paragraphs [0072], [0073])).
However Kobayashi et al. lacks specifics regarding one or more processors and signal indicating the possibility that rechargeable battery has short-circuited. Asakura et al. teaches short-circuit detecting device comprising determination unit 21 of the battery pack 1 realized by the CPO/processor (Abstract; paragraphs [0042]; Fig. 1) and communication unit 22, which outputs signal based on detected abnormality of the battery pack 1 as short circuit (paragraphs [0038], [0035])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used  Asakura et al. to teach specific subject matter Kobayashi et al. does not teach, because it provides  a battery internal short-circuit detecting device, a method, a battery pack and an electronic device system capable of reliably detecting an internal short circuit in a battery whose voltage does not drop rapidly even when an internal short circuit is generated (paragraph [0075]).
With respect to claim 18 Kobayashi et al. teaches limitations similar to the limitations of claim 1, including A rechargeable battery short-circuit early detection method that detects a short-circuit in a rechargeable battery that contains one or more battery cells, the method being executed by one or more processors configured to be connected to a current sensor that detects a charging current of the rechargeable battery (Abstract; paragraphs [0031], [0005]).
However Kobayashi et al. lacks specifics regarding one or more processors and signal indicating the possibility that rechargeable battery has short-circuited. Asakura et al. teaches short-circuit detecting device comprising determination unit 21 of the battery pack 1 realized by the CPO/processor (Abstract; paragraphs [0042]; Fig. 1) and communication unit 22, which outputs signal based on detected abnormality of the battery pack 1 as short circuit (paragraphs [0038], [0035])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used  Asakura et al. to teach specific subject matter Kobayashi et al. does not teach, because it provides  a battery internal short-circuit detecting device, a method, a battery pack and an electronic device system capable of reliably detecting an internal short circuit in a battery whose voltage does not drop rapidly even when an internal short circuit is generated (paragraph [0075]).
With respect to claims 2, 5-6, 9-10, 12 Kobayashi et al. teaches:
Claim 2:  wherein the one or more processors receive the current signal indicating the charging current from the current sensor while the rechargeable battery is being charged at a constant voltage (paragraphs [0053], [0086]).
Claim 5: wherein the one or more processors are configured to be connected to a voltage sensor that detects a charging voltage of the rechargeable battery, and the one or more processors are further programmed to: while the rechargeable battery is being charged, receive a voltage signal indicating the charging voltage from the voltage sensor (paragraphs [0012], [0016], [0053]), convert the charging voltage indicated by the voltage signal to a converted charging voltage in a reference state in accordance with the temperature of the electrolyte that is detected by the temperature sensor or estimated by the temperature of the surrounding environment detected by the temperature sensor (paragraphs [0060], [0064], [0082], [0083]); detect a temporal change in the converted charging voltage (paragraphs [0054], [0057], [0060]), determine, when the detected temporal change in the converted charging voltage indicates that the converted charging voltage decreases over a prescribed period of time, that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed (paragraphs [0058], [0066], [0069], [0083]), and output a signal indicating the determination that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed (paragraphs [0083], [0084], [0073]).
Claim 6: wherein the one or more processors receive the voltage signal indicating the charging voltage from the voltage sensor while the rechargeable battery is being charged at a constant current (paragraphs [0053], [0086]).
Claim 9. The rechargeable battery short-circuit early detection device according to claim 1, wherein upon determining that there is the possibility that at least one of cells of the rechargeable battery has short-circuited, the one or more processors cause charging of the rechargeable battery to be restricted (paragraph [0072]).
Claim 10: wherein upon determining that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed, the one or more processors cause charging of the rechargeable battery to be terminated (paragraph [0072]).
Claim 12: wherein the one or more processors are further programmed to: upon passing of a prescribed period of time after outputting the signal indicating the possibility that at least one of the cells of the rechargeable battery has short-circuited, newly detect a temporal change in the charging current, and determine whether the newly detected temporal change indicates that the prescribed abnormality persists (paragraphs [0083], [0084]); if the newly detected temporal change indicates that the prescribed abnormality persists, output a signal indicating a possibility that the short-circuit of the at least one of the cells of the rechargeable battery is progressing (paragraphs [0079], [0080]); and thereafter, cause charging of the rechargeable battery to be restricted (paragraph [0072]).
With respect to claims 7, 8, 17 Asakura et al. teaches:
Claim 7: wherein upon determining that there is the possibility that at least one of cells of the rechargeable battery has short-circuited, the one or more processor cause a warning to be outputted to an exterior (paragraphs [0038], [0035]).
Claim 8: wherein upon determining that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed, the one or more processors cause a warning to be outputted to an exterior (paragraph [0037]; Fig. 1).
Claim 17: said current sensor to which the one or more processors of the rechargeable battery short-circuit early detection device is connected (paragraph [0036]); and said voltage sensor to which the one or more processors of the rechargeable battery short-circuit early detection device is connected (paragraph [0037]; Fig. 1); and temperature sensor to which the one or more processors of the rechargeable battery short-circuit early detection device is connected (paragraphs [0037], [0039]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used  Asakura et al. to teach specific subject matter Kobayashi et al. does not teach, because it provides  a battery internal short-circuit detecting device, a method, a battery pack and an electronic device system capable of reliably detecting an internal short circuit in a battery whose voltage does not drop rapidly even when an internal short circuit is generated (paragraph [0075]).

Remarks

8.	In remarks Applicant argues in substance:
i) For example, although Kobayashi considers a device temperature for performing various processes, Kobayashi does not convert the charging current to a converted charging current in a reference state, or the subsequent determination step utilizing the converted charging current, as recited in the claims of the instant application. Similarly, in Asakura, the abnormal temperature change appears to be considered in the judgement of abnormalities, it does not teach or suggest converting the charging current to a converted charging current in a reference state or the subsequent determination step utilizing the converted charging current, as recited in the claims of the instant application.
ii) For example, claim 5, as amended, recites "convert the charging voltage indicated by the voltage signal to a converted charging voltage in a reference state in accordance with the temperature of the electrolyte that is detected by the temperature sensor or estimated by the temperature of the surrounding environment detected by the temperature sensor, ...." Such charging voltage conversion is not disclosed in the cited references. For this additional reason, claim 5, as amended, is allowable.
9.	Examiner respectfully disagrees for the following reasons:
With respect to i) Kobayashi et al. discloses generate a graph/table of a dependency between detected stable current/charging current/indicated by the current signal and battery/electrolyte temperature (paragraphs [0060], [0064]) by considering dependency of a stable current/converted charging current from the battery/electrolyte changing temperature, wherein the stable current/converted charging current is detected/estimated in a reference state under condition of ambient temperature TK/temperature of surrounding environment (paragraphs [0064], [0082], [0083]; Fig. 8))
With respect to ii) Kobayashi et al. discloses while the rechargeable battery is being charged, receive a voltage signal indicating the charging voltage from the voltage sensor (paragraphs [0012], [0016], [0053]), convert the charging voltage indicated by the voltage signal to a converted charging voltage in a reference state in accordance with the temperature of the electrolyte that is detected by the temperature sensor or estimated by the temperature of the surrounding environment detected by the temperature sensor (paragraphs [0060], [0064], [0082], [0083]); detect a temporal change in the converted charging voltage (paragraphs [0054], [0057], [0060]), determine, when the detected temporal change in the converted charging voltage indicates that the converted charging voltage decreases over a prescribed period of time, that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed (paragraphs [0058], [0066], [0069], [0083]), and output a signal indicating the determination that at least one of cells of the rechargeable battery has short-circuited and that the short-circuit has further progressed (paragraphs [0083], [0084], [0073]).
Based on these disclosures of Kobayashi et al. Examiner believes that Kobayashi et al. along and in combination with Asakura et al. reads claims 1-2, 5-10, 12, 17-18 as currently written and maintains rejection under 35 USC § 103.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/02/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851